Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final office action is in response to the arguments/amendments, filed 11/16/2021. Claims 1, 2, 4, 5, 7, 9, 11, 12, 15, and 17 have been amended. Claims 1-20 are currently pending and have been examined.   

Claim Rejections - 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites retrieving, based on a request from a requesting party, a plurality of user identifiers, each of the user identifiers identifying interaction with a set of content items by a respective user of the plurality; for each of the plurality of user identifiers: generating a hash value of the user identifier using the hash function included in the request from the requesting party; determining a value of m-bits of the hash value; incrementing a count of a register corresponding to the value, the register being one of k registers; generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register; and wherein the generated interaction vector provides anonymous data about user interactions with the set of content items from the plurality of content delivery platforms to the requesting party.
The limitations of retrieving, based on a request from a requesting party, a plurality of user identifiers, each of the user identifiers identifying interaction with a set of content items by a respective user of the plurality; for each of the plurality of user identifiers: generating a hash value of the user identifier using the hash function included in the request from the requesting party; determining a value of m-bits of the hash value; incrementing a count of a register corresponding to the value, the register being one of k registers; generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register and wherein the generated interaction vector provides anonymous data about user interactions with the set of content items from the plurality of content delivery platforms to the requesting party, as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components. That is, other than reciting that data is transmitted and received based on a request from a requesting party nothing in the claim elements precludes these steps from practically being performed in the mind or with pen and paper. Specifically, but for receiving data to identify a set of hash functions over a network, a human could mentally generate a hash value of a user 
Additionally, if a claim limitation(s), under its broadest reasonable interpretation, covers advertising, marketing or sales activities or behaviors or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “certain method of organizing human activities” grouping. Tracking and providing anonymous data about user interactions with a set of content items by performing the method steps above describes a method of tracking commercial interactions. Therefore, the claimed limitations also fall within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of receiving, based on a request from a requesting party, data to identify a set of hash functions; transmitting, the generated interaction vector to the requesting party; and a plurality of content delivery platforms. Receiving identifiers associated with interactions with content items on a plurality of content delivery platforms only generally links the abstract idea to a particular technological environment (generic advertising platforms). Further, receiving data to identify a set of hash functions amounts to mere data gathering, which is a form of insignificant extra-solution activity. Additionally, transmitting the generated interaction vector is recited at a high level of generality and is insignificant post-solution activity that does not integrate the abstract idea into a practical application. Lastly, Examiner notes identifying a set of hash functions and generating an interaction vector are both elements that can be performed mentally, or with pen and paper. Simply receiving the data to identify a set of hash functions and transmitting the generated interaction vector, at most, generally links the use of the judicial exception to a particular technological environment (i.e. an unclaimed computer network).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are recited at a high level of generality and only generally link the use of the judicial exception to a particular 
Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitations of receiving data to identify a set of hash functions and transmitting the generated interaction vector were considered to be extra-solution activity in Step 2A, and thus the limitations must be reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, the limitations of receiving data to identify a set of hash functions and transmitting the generated interaction vector (identified as extra-solution activity above) are well-understood, routine, conventional activity under Step 2B. This conclusion is supported under Berkheimer Option 2.
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent system claim 11 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. The additional component (i.e., a processor) described in independent system claim 11 add nothing of substance to the underlying abstract idea. The components are merely providing a particular technological environment to implement the abstract idea. 
Dependent claims 2-10 and 12-20 are rejected on a similar rational to the claims upon which they depend. Specifically the dependent claims merely further recite limitations that provide no more than simply narrowing the abstract idea. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-15, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20170026352 (“Salek”) in view of US Patent Application Publication Number 20160027025 (“Sanders”) in view of US Patent Application Publication Number 20170309047 (“Demiralp”).
Claims 1 and 11
As per claims 1 and 11, Salek teaches a method and system for providing anonymous data about user interactions with a set of content items, the method and system comprising: 
one or more processors ([0013] “processors”);
receiving, based on a request from a requesting party, data to identify a set of hash functions ([0032] “request to encrypt the first identifier vector” and “the data processing system can also transmit to the third party server a request to encrypt the first identifier vector . . . the third party encryption can include . . . cryptographic hash functions.” And, [0036] “[t]he hash function applied by the third party server, χ(·), can be same or different from the hash function applied by the encryption module.” And, [0045] “the data processing system can transmit the first identifier vector to the third party server via the network.” And, [0034].); 
retrieving a plurality of user identifiers, each of the user identifiers identifying interaction with a set of content items by a respective user of the plurality of user identifiers ([0012] “track . . . interactions using different identifiers and encryption techniques . . . a computing device can access an online document (e.g., a webpage) that includes content items (e.g., advertisements).” And, [0014] “the first party server can transmit an identifier vector to a third party server” where “[t]he first party identifier vector can include an encryption of a first party identifier . . . [t]he first party identifier can include a device identifier associated with a particular client device and an account identifier associated with the profile.” And, [0027] “[t]he first identifier vector can be . . . any data structure suitable to store or otherwise index logged user interactions, such as the first identifier, plurality of first parameters, and plurality of second parameters. The first identifier can include, for example, an account identifier, device identifier . . . or any other identifier to identify a particular user or client device.” And, [0013] “[a] first party server and a third party server (e.g., a computing system with one or more processors) can encrypt received identifier vectors that contain log data of the computing device interactions.” Examiner notes that each of the plurality of identifier vectors contains a user identifier which identifies the user and the user’s interaction with a content item.);
for each of the plurality of user identifiers
generating a hash value of the user identifier using the hash function included in the request from the requesting party ([0032] “the data processing system can also transmit to the third party server a request to encrypt the first identifier vector. The request to encrypt the first identifier vector can also cause or otherwise trigger the third party server or one or more entities associated with the third party server to encrypt the first identifier vector based on the third party encryption.” And, [0030] “encryption module can generated by a hash function.”).
transmitting, via a network, the generated interaction vector to the requesting party, wherein the generated interaction vector provides anonymous data about user interactions with the set of content items to the requesting party ([0027] “can transmit a first identifier vector to a third party server” where “[t]he first identifier vector can be . . . any data structure suitable to store or otherwise index logged user interactions, such as the first identifier.” And, [0022] “The identity of the user of the client device can remain anonymous and the client device 125 may be associated with a unique identifier (e.g., a unique identifier for the user or the computing device provided by the data processing system or a user of the computing device).)
Salek teaches user identifiers identifying interactions with a set of content items from a single content delivery platform ([0012], [0013], [0027]) but does not explicitly teach identifying interactions from a plurality of content delivery platforms as taught by Sanders ([0140] “third-party server records an interaction identifier, a first user identifier” and “third-party servers that can directly supply event data in this way include but are not limited to servers operated by social media platforms such as Facebook, Twitter, LinkedIn and/or the like; review posting sites such as Yelp.” And, [0041] “Non-limiting examples of such companies include Google (the AdWords platform), Apple (the iAd platform).” And, [0130] “the interaction identifier may be generated by the application or a platform with which the application interacts to uniquely identify a given interaction, such as a Message-ID, a Twitter tweet ID, a Facebook post-id, and/or any other suitable identifier.”).
Salek does not explicitly teach but Sanders teaches: 
determining a value of m-bits of the hash value ([0143] “deduplication engine creates a consistent hash using the first user identifier.” And, [0034] “a portion of the device information may be hashed.” And, [0145] “the hash string may be further processed to create a numerical hash value that represents the 
Salek does not explicitly teach but Sanders teaches: 
incrementing a count of a register corresponding to the hash value, the register being one of k registers ([0132] “Upon detection of the duplicate interaction event, the tracking engine 124 may increment the interaction count recorded in the previously stored record.” And, [0035] “the tracking data store 125 is configured to create indexes (e.g., indexes 129A and 129B). The index 129A indexes the device information in the user click records 126.” And, [0166] “The storage service server 122B may organize and index the tracking information.” Examiner interprets the indexes to store interaction count as the k registers).
Therefore, it would have been obvious for Salek to include identifying interactions from a plurality of content delivery platforms; determining a value of m-bits of the hash value; and incrementing a count of a register corresponding to the hash value, the register being one of k registers as taught by Sanders because “creating a numerical hash from the hash string can help protect the privacy of the users and may possibly improve performance over having to process queries over string data” (Sanders [0145]). 
Salek teaches identifier vectors and encrypting user identifiers of users that interacted with content using cryptographic hash functions (Salek [0032]) and Sanders teaches incrementing interaction counts but Salek and Sanders do not explicitly teach the following feature taught by Demiralp: 
generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register ([0057] “the interaction dataset may be a data structure (e.g., array . . . arranged by a client device identifier or account identifier corresponding to each of the one or more client devices.” And, [0073] “the number of interactions . . . may be stored as a data structure (e.g., array . . . arranged or otherwise indexed by content element identifier or client device segment identifier.” Examiner interprets an array that stores a number of interactions arranged by content id and/or device ID as an interaction vector where each coordinate is equal to a count (i.e. number of interaction) to a corresponding kth register (array indices). 


Claims 2 and 12
As per claims 2 and 12, Salek further teaches:
	wherein receiving, via a network, data to identify the set of hash functions includes receiving data to identify a set of content items ([0012] “map identifiers between different datasets stored by the various parties using different identifiers . . . For example, a computing device can access an online document (e.g., a webpage) that includes content items (e.g., advertisements), and a user of the computing device can click on or convert the content item . . . A content publisher computing device can identify this interaction using the publisher's own identifier.” And, [0024]-[0026]).). 

Claims 3 and 13
As per claims 3 and 13, Salek further teaches:  
wherein retrieving the plurality of user identifiers, each of the user identifiers identifying interaction with the set of content items by a respective user of the plurality includes only retrieving the plurality of user identifiers that identify interaction with the set of content items identified by the received data plurality ([0012] “track . . . interactions using different identifiers and encryption techniques . . . a computing device can access an online document (e.g., a webpage) that includes content items (e.g., advertisements).” And, [0014] “[t]he first party identifier can include a device identifier associated with a particular client device and an account identifier associated with the profile.” And, [0027] “[t]he first identifier vector can be . . . any data structure suitable to store or otherwise index logged user interactions, such as the first identifier, plurality of first parameters, and plurality of second parameters. The first identifier can include, for example, an account identifier, device identifier . . . or any other identifier to identify a particular user or client device.” And, [0013] “[a] first party server and a third party server (e.g., a computing system with 

Claims 4 and 14
As per claims 4 and 14, Salek further teaches:  
generate p hash values for each of the plurality of the user identifiers, wherein the p hash values correspond to a respective hash function in the set of hash functions ([0030] “encryption module can encrypt the first identifier, the plurality of first parameters, and the plurality of second parameters based on a first party encryption” which “can include . . . cryptographic hash functions.” And, [0014] “[t]he first party identifier vector can also include an encryption of the first party identifier and a set of keys based on a combination of the respective first parameter and the respective second parameter . . . [t]he key based on the combination of the respective first parameter and the respective second parameter can be generated by a hash function.”).
Salek does not explicitly teach but Sanders teaches: 
determine the value of m-bits for each of the p hash values ([abstract] “hash values that represent the users are calculated.” [0143] “deduplication engine creates a consistent hash using the first user identifier.” And, [0034] “a portion of the device information may be hashed.” And, [0145] “the hash string may be further processed to create a numerical hash value that represents the hash string” and “creating a numerical hash from the hash string can help protect the privacy of the users.” Examiner interprets the hash value that represents the hash string as a value of m-bits of the hash value.). 
Salek does not explicitly teach but Sanders teaches: 
increment the count of a register corresponding to the hash value, the register being one of k registers, where k=2/\m, where each of the p hash values corresponds to a set of k registers ([0132] “Upon detection of the duplicate interaction event, the tracking engine 124 may increment the interaction count recorded in the previously stored record.” And, [0035] “the tracking data store 125 is configured to create indexes (e.g., indexes 129A and 129B). The index 129A indexes the device information in the user 
Therefore, it would have been obvious to modify the combination of Salek, Sanders, and Demiralp to include determine the value of m-bits for each of the p hash values and incrementing the count of a register corresponding to the hash value, the register being one of k registers, where k=2/\m, where each of the p hash values corresponds to a set of k registers as taught by Sanders because “creating a numerical hash from the hash string can help protect the privacy of the users and may possibly improve performance over having to process queries over string data” (Sanders [0145]). 

Claims 5 and 15
As per claims 5 and 15, Salek does not explicitly teach but Demiralp teaches: 
	wherein the one or more processors are configured to:
generate p interaction vectors, wherein each coordinate of the p interaction vectors corresponds to the kth register in a pth set of registers ([0057] “the interaction dataset may be a data structure (e.g., array . . . arranged by a client device identifier or account identifier corresponding to each of the one or more client devices.” And, [0073] “the number of interactions . . . may be stored as a data structure (e.g., array . . . arranged or otherwise indexed by content element identifier or client device segment identifier.” Examiner interprets each array that stores a number of interactions arranged by content id and/or device ID as an interaction vector where each coordinate is equal to a count (i.e. number of interaction) to a corresponding kth register in a pth set of registers (array indices). 
Therefore, it would have been obvious to modify the combination of Salek, Sanders, and Demiralp to include wherein the one or more processors are configured to: generate p interaction vectors, wherein each coordinate of the p interaction vectors corresponds to the kth register in a pth set of registers as taught by Demiralp because the “recorded interactions may be used to measure the performance statistics of the information resource itself” and creating an interaction vector “allow[s] a user to easily digest such statistics” (Demiralp [0035]). 


Claims 9 and 19
As per claims 9 and 19, Salek further teaches:  
transmitting, via a network, the generated interaction vector ([0027] “can transmit a first identifier vector to a third party server” where “[t]he first identifier vector can be . . . any data structure suitable to store or otherwise index logged user interactions, such as the first identifier.”)
Salek teaches transmitting logged user interactions but does not explicitly teach the following feature taught by Demiralp: 
wherein the interaction vector includes the number of user identifiers identifying interaction with the set of content items ([0057] “the interaction dataset may be a data structure (e.g., array . . . arranged by a client device identifier or account identifier corresponding to each of the one or more client devices.” And, [0073] “the number of interactions . . . may be stored as a data structure (e.g., array . . . arranged or otherwise indexed by content element identifier or client device segment identifier.” Examiner interprets each array that stores a number of interactions arranged by content id and/or device ID as an interaction vector where each coordinate is equal to a count (i.e. number of interaction)). 
Therefore, it would have been obvious to modify the combination of Salek, Sanders, and Demiralp to include wherein the interaction vector includes the number of user identifiers identifying interaction with the set of content items as taught by Demiralp because the “recorded interactions may be used to measure the performance statistics of the information resource itself” and creating an interaction vector “allow[s] a user to easily digest such statistics” (Demiralp [0035]). 

Claims 10 and 20
As per claims 10 and 20, Salek further teaches:  
transmitting, via a network, the generated interaction vector ([0027] “can transmit a first identifier vector to a third party server” where “[t]he first identifier vector can be . . . any data structure suitable to store or otherwise index logged user interactions, such as the first identifier.”)
Salek does not explicitly teach that the generated interaction vector includes p interaction vectors as taught by Demiralp ([0057] “the interaction dataset may be a data structure (e.g., array . . . arranged by a client device identifier or account identifier corresponding to each of the one or more client devices.” number of interactions . . . may be stored as a data structure (e.g., array . . . arranged or otherwise indexed by content element identifier or client device segment identifier.” Examiner interprets each array that stores a number of interactions arranged by content id and/or device ID as an interaction vector where each coordinate is equal to a count (i.e. number of interaction)). 
Therefore, it would have been obvious to modify the combination of Salek, Sanders, and Demiralp to include p interaction vectors as taught by Demiralp because the “recorded interactions may be used to measure the performance statistics of the information resource itself” and creating an interaction vector “allow[s] a user to easily digest such statistics” (Demiralp [0035]). 

s 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20170026352 (“Salek”) in view of US Patent Application Publication Number 20160027025 (“Sanders”) in view of US Patent Application Publication Number 20170309047 (“Demiralp”) as applied to claims 1 and 11 above, and in further view of US Patent Application Publication 20150161229 (“Davies”).
Claims 6 and 16
	As per claims 6 and 16, Salek does not explicitly teach but Davies teaches: 
	wherein determining the value of m-bits of the hash value comprises determining the m least significant bits of the hash value ([0065] “the least significant bits of the labels can be used as the hash keys. Using the least significant bits allows the system to quickly generate hash keys.” And, [0067] “the selected bits are the least significant bits.”). 
Therefore, it would have been obvious the combination of Salek, Sanders, and Demiralp to include wherein determining the value of m-bits of the hash value comprises determining the m least significant bits of the hash value as taught by Davies in order to “allow[] the system to quickly generate hash keys” (Davies [0067)]). 











s 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20170026352 (“Salek”) in view of US Patent Application Publication Number 20160027025 (“Sanders”) in view of US Patent Application Publication Number 20170309047 (“Demiralp”) as applied to claims 1 and 11 above, and in further view of US Patent Application Publication 20150128280 (“Messer”).
Claims 7 and 17
As per claims 7 and 17, Salek does not explicitly teach but Demiralp teaches:
generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register ([0057] “the interaction dataset may be a data structure (e.g., array . . . arranged by a client device identifier or account identifier corresponding to each of the one or more client devices.” And, [0073] “the number of interactions . . . may be stored as a data structure (e.g., array . . . arranged or otherwise indexed by content element identifier or client device segment identifier.” Examiner interprets an array that stores a number of interactions arranged by content id and/or device ID as an interaction vector where each coordinate is equal to a count (i.e. number of interactions) to a corresponding kth register (array indices). 
Therefore, it would have been obvious to modify the combination of Salek, Sanders, and Demiralp to include generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register as taught by Demiralp because the “recorded interactions may be used to measure the performance statistics of the information resource itself” and creating an interaction vector “allow[s] a user to easily digest such statistics” (Demiralp [0035]). 
Salek does not explicitly teach but Messer teaches: 
subtracting, from each coordinate of the interaction vector, a value equal to the number of user identifiers divided by k ([0044] “dividing the number of placeholder identifiers in a service template by the total number of fragments in the service template (or URIs satisfied by the service template), and subtracting the quotient from the value.”). 
Therefore, it would have been obvious to modify the combination of Salek, Sanders, and Demiralp to include subtracting, from each coordinate of the interaction vector, a value equal to the .  

s 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20170026352 (“Salek”) in view of US Patent Application Publication Number 20160027025 (“Sanders”) in view of US Patent Application Publication Number 20170309047 (“Demiralp”) as applied to claims 1 and 11 above, and in further view of US Patent Application Publication 20140196151 (“Mishra”).
Claims 8 and 18
As per claims 8 and 18, Salek does not explicitly teach but Demiralp teaches:
generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register ([0057] “the interaction dataset may be a data structure (e.g., array . . . arranged by a client device identifier or account identifier corresponding to each of the one or more client devices.” And, [0073] “the number of interactions . . . may be stored as a data structure (e.g., array . . . arranged or otherwise indexed by content element identifier or client device segment identifier.” Examiner interprets an array that stores a number of interactions arranged by content id and/or device ID as an interaction vector where each coordinate is equal to a count (i.e. number of interactions) to a corresponding kth register (array indices). 
Therefore, it would have been obvious to modify the combination of Salek, Sanders, and Demiralp to include generating an interaction vector, each coordinate of the interaction vector being equal to a count of a corresponding kth register as taught by Demiralp because the “recorded interactions may be used to measure the performance statistics of the information resource itself” and creating an interaction vector “allow[s] a user to easily digest such statistics” (Demiralp [0035]). 
Salek does not explicitly teach but Mishra teaches: 
includes adding, to each coordinate of the interaction vector, a noise function based on one or more parameters ([0028] “The noise engine may generate and add noise to the sketches. The noise may be added to each value or entry of a sketch. And, [0025] “the greater the value of k selected, more noise is needed to be added to each sketch to provide privacy guarantees.” And, [0029] “the generated noise may depend on the Ip-sensitivity of the projection matrix P.”).
Therefore, it would have been obvious to modify the combination of Salek, Sanders, and Demiralp to include adding, to each coordinate of the interaction vector, a noise function based on one or .

Response to Arguments 
35 U.S.C. 112(b)
	Applicant has amended claims 1 and 11 to obviate the 35 U.S.C. 112(b) rejections. Therefore the rejections under 35 U.S.C. 112(b) have been withdrawn. 

35 U.S.C. 101
Applicant's arguments, see pages 7-8 filed 11/16/2021 with respect to the rejection(s) of claims
1-20 under 35 U.S.C. 101 have been fully considered but are not persuasive.
	Applicant argues that “[w]ithout commenting on the propriety of the rejection, the claims have been amended to accelerate prosecution. Applicant respectfully submits that independent claim 1 is directed to eligible subject matter under 35 U.S.C. § 101” (remarks page 8). 
	Examiner respectfully disagrees that the claims, as amended, are directed to eligible subject matter and refers Applicant to the updated 35 U.S.C. 101 rejection above. 

35 U.S.C. 103
Applicant's arguments, see pages 8-10 filed 11/16/2021 with respect to the rejection(s) of claims
1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Salek,
Sanders, and Demiralp under 35 U.S.C. 103(a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication Number 20180040011 (“Milton”) teaches generating hash values for user identifiers using cryptographic hash function.
US Patent Application Publication Number 20180218168 (“Goel”) teaches a method of linking user identifiers based on hashed user information.
Karaj, A., S. Macbeth, R. Berson, and J. M. Pujol (2018). Whotracks.me: Monitoring the online tracking landscape at scale. CoRR abs/1804.08959 teaches online behavior linkage and deanonymization. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                               

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622